Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

This is in response to the Amendment dated March 21, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 29, 32-37 and 39 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1).

	The rejection of claims 18-23, 26, 29, 32-37 and 39 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Wiesner, Luo et al., SU 467145 (‘145) and Baubet et al. has been withdrawn in view of the new grounds of rejection.

II.	Claims 30 and 31 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Wiesner (US Patent No. 3,065,154), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 29, 32-37 and 39 above, and further in view of Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
	The rejection of claims 30 and 31 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Wiesner, Luo et al., SU 467145 (‘145) and Baubet et al. as applied to claims 18-23, 26, 29, 32-37 and 39 above, and further in view of Miyamoto et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 33-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. 

(US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1).
	Regarding claim 18, Carey teaches a method for depositing a tin-bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 31, [0191]; and page 32, [0195]] on a titanium substrate (= the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys) [page 7, [0045]], the method comprising: 
• activating the titanium substrate, the activating comprising immersing the titanium substrate into an activation solution (= a chemical activation process) [page 8, [0046]] for a period of time sufficient to reduce the oxide on the titanium substrate (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]]; 
	• after the activating the titanium substrate, strike plating the titanium substrate to form a layer of nickel on the titanium substrate (= in one embodiment, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface) [page 10, [0052]];
	• after the strike plating the titanium substrate, immersing the titanium substrate and an anode in an electrolyte solution (= metal strip 12 is directed into electrolytic tank 44 and 
submerged in electrolyte 46); and 

• while the titanium substrate and the anode are immersed in the electrolyte solution, passing an electric current between the titanium substrate and the anode (= an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]] to form a tin-bismuth alloy deposit (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 31, [0191]; and page 32, [0195]] on the layer of nickel (page 10, [0052]) on the titanium substrate (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]; and Fig. 3].
The method of Carey differs from the instant invention because Carey does not disclose the following:
	a.	Wherein the titanium substrate initially comprises an oxide layer thereon.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
	Burca teaches that:
Titanium-containing metals are of great interest to the aerospace industry because they have low densities, low thermal expansion coefficients, and high structural strengths. Parts made from titanium-containing metals are lightweight, and can withstand high thermal stresses and high physical loads (page 1, [0002]).

In some applications, it is desirable to deposit a metallic coating onto the surface of the part. 
However, the part rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature. The presence of this passive oxide layer severely inhibits the chemical bonding that takes place between the metallic coating and the part. As a result, it is extremely difficult to deposit an adherent metal coating onto the part. Even when the metallic coating is 

successfully deposited onto the oxide layer of the part, adhesion tends to be poor. Consequently, the metallic coating is of little value since it can be removed from the surface of the part by bending, peeling and/or scratching (page 1, [0003]).

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the chemical activation process of Carey is designed to remove oxides from the base metal surface where parts made from titanium-containing metals rapidly oxidizes when exposed to oxygen to create an oxide layer that is electrically and chemically passive in nature.
b.	Wherein the activation solution comprises water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid.
Carey teaches that the metal strip is formed of stainless steel, carbon steel, nickel alloys, titanium or titanium alloys (page 6, [0039]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Mickelson teaches that:
Provided by this invention is a process for cleaning and deoxidizing titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement. The process also gives substantially or essentially smut free surfaces even with titanium alloys which normally produce smutty surfaces with other processes (col. 1, lines 55-61).

It has been found according to the present invention that the surfaces of titanium and titanium-based alloys can be deoxidized and cleaned by bringing the surface into contact with a bath of the following composition:







		
    PNG
    media_image1.png
    88
    288
    media_image1.png
    Greyscale
 
(col. 1, lines 62-72).
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid fluoride ion supplying materials (col. 2, lines 1-14).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chemical activation process described by Carey with an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid because a bath comprising water, ammonium bifluoride and sulfuric acid deoxidizes and cleans surfaces of titanium and titanium-based alloys.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	CN ‘892 teaches a cleaning bath for a precision forged titanium alloy blade comprising 

150-180 g of ammonium bifluoride, 330-370 g of sulfuric acid and 1000 g water (ƿ [0010] and ƿ [0011]).
c.	Wherein the electrolyte solution comprises:
· water;
· a stannous salt, wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the electrolyte solution; 
· a bismuth salt, wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution; and 
· at least one of sulfuric acid and sulfamic acid, wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution.
Carey teaches that tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated. The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]; and Fig. 3).
	Luo teaches electroplating (page 4, [0038]) tin-bismuth alloy (= examples of alloys are tin-silver, tin-copper, tin-bismuth, tin-silver-copper, tin-silver-bismuth, tin-copper-bismuth and tin-silver-copper-bismuth) [page 2, [0020]].
	Luo teaches an electrolyte solution comprising:

· water (= the balance water) [page 4, [0038]);
· a stannous salt (= suitable aqueous soluble tin compounds include, but are not 
limited to salts, such as tin halides, tin sulfates, tin alkane sulfonates, tin alkanol sulfonates, and acids) [page 2, [0018]], wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the electrolyte solution (= tin ion content may range from 5 to 100 g/L) [page 2, [0019]]; 
· a bismuth salt (= suitable alloying-metal compounds include, but are not limited to, metal halides, metal sulfates, metal alkane sulfonates and metal alkanol sulfonates of the desired alloying metal) [page 2, [0020]], wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution (= an alloying metal ion content in the composition may range from 0.01 to 10 g/L) [page 2, [0021]]; and 
· at least one of sulfuric acid and sulfamic acid (= suitable acids include, but are not limited to, inorganic acids such as sulfuric acid, sulfamic acid, hydrochloric acid, 
hydrobromic acid and fluoroboric acid) [page 3, [0022]], wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 
milliliters per liter to about 150 milliliters per liter, based on a total volume of the 
electrolyte solution (= the amount of acid in the electrolyte compositions may be in the 
range of 0.01 to 500 g/L) [page 3, [0023]].
It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the electrolyte solution described by Carey with wherein the electrolyte solution comprises: water; a stannous salt, wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the electrolyte solution; a bismuth salt, wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution; and at least one of sulfuric acid and sulfamic acid, wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the electrolyte solution because a composition comprising 5 to 100 g/L of a tin compound, 0.01 to 10 g/L of a bismuth compound and 0.01 to 500 g/L of at least one of sulfuric acid or sulfamic acid electrodeposits tin-bismuth alloys of various compositions (Luo: page 4, [0042]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Wherein the anode comprises tin and bismuth.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).

	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. Anodes include Sn-Bi with 5-6% Bi (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode comprises tin and bismuth because using anodes of Sn-Bi with 5-6% Bi electroplates tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
e.	Wherein the tin-bismuth alloy deposit comprises beta phase tin.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).
Baubet teaches that:
Tin is a post-transition metal with two main allotropes or phases, commonly referred to as beta-tin and alpha-tin. At room temperature, the stable phase is beta-tin, which has a tetragonal structure. At low temperatures, beta-tin transforms into alpha-tin, which has a diamond cubic structure. Nonetheless, even at temperatures above the transformation temperature, conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% (page 1, [0008]).

	In order to produce a tin coating containing at least 90 mol. % beta-tin, the present 
inventors have found that it is necessary to carefully select and control the bath temperature during the electroplating process (page 3, [0051]).

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Carey combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% .
	Regarding claim 19, SU ‘145 teaches wherein the anode comprises about 2 percent by weight to about 5 percent by weight bismuth, and wherein the substantial balance of the anode is the tin (= anodes of Sn-Bi with 5-6% Bi) [abstract].
	Regarding claim 20, Luo teaches wherein the electric current has a current density of about 10 amperes per square foot to about 50 amperes per square foot, based on a surface area of the titanium substrate (= generally, the current density is 1 or more A/dm2) [9.29 A/ft2 or more] (page 4, [0040]).
	Regarding claim 21, Luo teaches wherein the electric current has a current density of about 15 amperes per square foot to about 30 amperes per square foot, based on a surface 

area of the titanium substrate (= generally, the current density is 1 or more A/dm2) [9.29 A/ft2 or more] (page 4, [0040]).
Regarding claim 22, Luo teaches wherein the electric current (= current density used) [page 4, [0040]] is passed for a duration of time (= in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density) [page 4, [0041]].
The method of Carey differs from the instant invention because Carey does not disclose wherein the duration of time is between about 5 minutes to about 120 minutes.
Luo teaches that in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density. Thus, the length of time a substrate remains in a plating composition may be used to control the thickness of the resulting tin alloy deposit. In general, metal deposition rates may be as high as 15 µm/min. Typically, deposition rates may range from 1 µm/min. to 10 µm/min., or such as from 3 µm/min. to 8 µm/min. (page 4, [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of time described by the Cary combination with wherein the duration of time is between about 5 minutes to about 120 minutes because the duration of time determines the thickness of the deposit. 
Regarding claim 23, Luo teaches wherein the electric current (= current density used) 
[page 4, [0040]] is passed for a duration of time (= in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given 

temperature and current density) [page 4, [0041]].
The method of Carey differs from the instant invention because Carey does not disclose wherein the duration of time is between about 10 minutes to about 20 minutes.
Luo teaches that in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density. Thus, the length of time a substrate remains in a plating composition may be used to control the thickness of the resulting tin alloy deposit.  In general, metal deposition rates may be as high as 15 µm/min. Typically, deposition rates may range from 1 µm/min. to 10 µm/min., or such as from 3 µm/min. to 8 µm/min. (page 4, [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of time described by the Cary combination with wherein the duration of time is between about 10 minutes to about 20 minutes because the duration of time determines the thickness of the deposit.
	Regarding claim 26, Mickelson teaches wherein the activation solution further comprises hydrofluoric acid (= hydrofluoric acid) [col. 1, line 70].
	Regarding claim 33, Luo teaches wherein the stannous salt comprises at least one of stannous sulfate, stannous chloride and stannous fluoride (= suitable aqueous soluble tin compounds include, but are not limited to salts, such as tin halides, tin sulfates, tin alkane sulfonates, tin alkanol sulfonates, and acids) [page 2, [0018]].
	Regarding claim 34, Luo teaches wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 100 grams per liter, based on a total volume of 

the electrolyte solution (= tin ion content may range from 5 to 100 g/L) [page 2, [0019]].  
	Regarding claim 35, Luo teaches wherein the bismuth salt comprises at least one of bismuth sulfate, bismuth oxide, bismuth nitrate, bismuth chloride and bismuth trifluoride (= suitable alloying-metal compounds include, but are not limited to, metal halides, metal sulfates, metal alkane sulfonates and metal alkanol sulfonates of the desired alloying metal. When a metal halide is used, it is typical that the halide is chloride) [page 2, [0020]].
	Regarding claim 36, Luo teaches wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 5 grams per liter, based on a total volume of the electrolyte solution (= an alloying metal ion content in the composition may range from 
0.01 to 10 g/L) [page 2, [0021]].
	Regarding claim 37, Luo teaches wherein the at least one of sulfuric acid and sulfamic acid (page 3, [0022]) is present at a concentration ranging from about 70 milliliters per liter to about 130 milliliters per liter, based on a total volume of the electrolyte solution (= the amount of acid in the electrolyte compositions may be in the range of 0.01 to 500 g/L) [page 3, [0023]].
	Regarding claim 39, Luo teaches wherein the electrolyte solution further comprises at 
least one of a surfactant, methacrylic acid and dipropylene glycol methyl ether (= such additives include, but are not limited to, surfactants and brightening agents) [page 3, [0033]].

II.	Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II 
et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 

3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
	Carey, Burca, Mickelson, CN ‘892, Luo, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 29, the method of Carey differs from the instant invention because Carey does not disclose wherein the strike plating comprises a Wood’s nickel strike.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of the base metal by a plating process, a plating and subsequent flow heating process, a metal 
spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

For example, strike nickel plating may be performed under the following conditions. Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with 

wherein the strike plating comprises a Wood’s nickel strike because a Wood’s nickel strike provides a flash nickel plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 30, Miyamoto teaches wherein the strike plating comprises: immersing the titanium substrate and a nickel anode in a strike plating electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the titanium substrate and the nickel anode (= specifically, a Wood’s strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode) [pages 7-8, [0152]].
Regarding claim 31, Miyamoto teaches wherein the strike plating electrolyte solution comprises about 100 grams per liter to about 300 grams per liter of the nickel chloride, based on total volume of the strike plating electrolyte solution (= 240 g/L of nickel chloride) and about 50 milliliters per liter to about 250 milliliters per liter of the hydrochloric acid, based on total 
volume of the strike plating electrolyte solution (= 125 ml/L of hydrochloric acid) [pages 7-8, [0152]].

III.	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
Carey, Burca, Mickelson, CN ‘892, Luo, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 32, the method of Carey differs from the instant invention because Carey does not disclose wherein the titanium substrate comprises Ti-6A1-4V.
	Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e. plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), 

pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

	Foltz teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, 
[0006]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the titanium substrate described by Carey with wherein the titanium substrate comprises Ti-6A1-4V because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components and components for marine applications.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim(s) 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Crossley et al. (US Patent No. 4,631,390) and Kornosky et al. (“Plating & Surface Finishing Retrospective,” Plating and Surface Finishing (September 2006), pp. 26-28).
	Carey, Burca, Mickelson, CN ‘892, Luo, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 54, the method of Carey differs from the instant invention because Carey does not disclose after the activating the titanium substrate, but prior to the strike plating the titanium substrate, performing an anodic strike to etch at least a portion of the titanium substrate.
Carey teaches that in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Crossley teaches that:
	However, if the nickel/silver/gold combination is preferred, it may be necessary to ensure against contamination resulting from absorption of hydrogen into the nickel layer and thus affecting the outer layers of silver and gold. The problem of contamination may be overcome by depositing the nickel layer in accordance with a technique known as “Wood's Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 60 to col. 4, line 5).

The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel 
chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey 
combination with after the activating the titanium substrate, but prior to the strike plating the titanium substrate, performing an anodic strike to etch at least a portion of the titanium substrate because the Wood’s Nickel Strike flashes nickel from a bath wherein the base metal is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 sec.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 55, Crossley teaches wherein the strike plating the titanium substrate is 
a cathodic strike performed in a strike plating electrolyte solution, and wherein the anodic strike is performed in the strike plating electrolyte solution (= back-etched and plated, in accordance with Woods Nickel Strike) [col. 3, line 60 to col. 4, line 5; and col. 4, lines 35-42].	
Regarding claim 56, the method of Carey differs from the instant invention because 

Carey does not disclose wherein: the anodic strike is performed at a current density ranging from about 25 amperes per square foot to about 75 amperes per square foot, based on a surface area of the titanium substrate, for a duration ranging from about 1 second to about 30 seconds, and the cathodic strike is be performed at a current density ranging from about 80 amperes per square foot to about 160 amperes per square foot, based on the surface area of the titanium substrate, for a duration ranging from about 30 seconds to about 10 minutes.
	Crossley teaches:
Depositing the nickel layer in accordance with a technique known as “Wood's Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 65 to col. 4, line 5).

	The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic strike and the cathodic strike  described by the Carey combination with wherein: the anodic strike is performed at a current density ranging from about 25 amperes per square foot to about 75 amperes per square foot, based on a surface area of the titanium substrate, for a duration ranging from about 1 second to about 30 seconds, and the cathodic strike is be performed at a current density ranging from about 80 amperes per square foot to about 160 amperes per square foot, based on the surface 

area of the titanium substrate, for a duration ranging from about 30 seconds to about 10 minutes because considering that Crossley is silent as to the specifics of the current density and duration of the anodic strike and the cathodic strike, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the current density and duration of the anodic strike and the cathodic strike through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 
1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Kornosky teaches activating anodically in a Woods nickel strike at room temperature for 2 min at 30 A/ft2 (3.0 A/dm2), then reverse polarity to make it cathodic at about 30 A/ft2 for approximately 6 min (page 28, left column, lines 1-3).

RE: REMARKS
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
	• Applicant state that therefore, a person of ordinary skill in the art seeking to improve 
on a process for electroplating substrates would not have been motivated by the teachings of 

Carey because Carey (1) discloses plating of copper alloys, and (2) teaches away from the use electroplating in corrosive environments, which is an express requirement of Claim 18 and the claims depending therefrom.
	In response, Carey teaches that “Referring now to FIG. 3, an alternative process for coating metal strip 12 with a corrosion resistant metal alloy is illustrated. Metal strip is shown to be coated with a corrosion resistant metal alloy by a continuous electroplating process” (page 26, [0167]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that Lou fails to disclose or suggest the use of bismuth ions as recited in the method of Claim 18, thus there is no reason that one of skill in the art would have combined Lou with Carey, Burca and Wiesner to yield the method of Claim 18.
In response, Carey teaches electrodepositing tin-bismuth alloy where Luo teaches a tin-bismuth alloy bath for electrodepositing tin-bismuth alloy.
There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary 

skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant states that thus, as Baubet does not disclose methodology related to electrodeposition of tin-bismuth alloy, there is no reason that one of skill in the art would have 
looked to Baubet merely because of presence of beta phase tin.
	In response, present claim 1, line 29, recite “wherein the tin-bismuth alloy deposit comprises beta phase tin”. Beta phase tin is limiting the product produced by the method. 
	One having ordinary skill in the art would look at Baubet because as a practical matter, 
the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant state that here, while it is true that, among other things, Lou teaches use of 

a bismuth ion for electrodeposition and Baubet discloses beta phase tin, the Examiner cannot identify a reason why a person of ordinary skill in the art would have cherry picked those disclosures along with the disclosures of Carey, Burca, and Wiesner to result in the methodology recited in Claim 18. The method of Claim 18 is specifically designed for excellent bonding between a tin-bismuth deposit having beta-phase tin on a nickel layer of a titanium substrate, there is no rational basis for combining the cited art to yield the method of Claim 18 without resorting to impermissible hindsight reconstruction.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	• Applicant states that Miyamoto is directed to a method for producing a porous metal 
body having a three-dimensional mesh-like structure. However, the addition of a seventh piece of art, Miyamoto, fails to remedy the deficiencies of Carey, outlined above. 
	• Applicant state that further, Miyamoto does not disclose or suggest the steps of strike plating a nickel layer on a titanium substrate followed by depositing a tin-bismuth alloy having beta phase tin on the nickel layer of the titanium substrate, as the nickel layer addition in the 

current claim set is specifically designed for exception bonding between the tin-bismuth alloy 
and titanium substrate.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 7, 2022